—In an action to recover damages for personal injuries, etc., the defendants 3500 Snyder Avenue Owners Corp. and JRD Management Corp. appeal, as limited by their brief, from so much of an order of the Supreme Court, Kings County (Rappaport, J.), dated October 20, 1998, as denied that branch of their motion which was for partial summary judgment dismissing the plaintiffs’ cause of action under Labor Law § 240 (1) and granted that branch of the plaintiffs’ cross motion which was for summary judgment on their Labor Law § 240 (1) cause of action insofar as asserted against those defendants.
Ordered that the order is modified, by deleting the provision thereof granting that branch of the plaintiffs’ cross motion which was for partial summary judgment against the appellants on the cause of action asserted under Labor Law § 240 (1) and substituting therefor a provision denying that branch of the plaintiffs’ cross motion; as so modified, the order is affirmed insofar as appealed from, with costs to the appellants.
The work performed by the injured plaintiff at the time of *251his accident, i.e., cable wire installation at the defendants’ building, is an alteration covered by Labor Law § 240 (1) (see, Luthi v Long Is. Resource Corp., 251 AD2d 554, 555; Joblon v Solow, 91 NY2d 457, 463). However, questions of fact exist requiring the denial of summary judgment. Mangano, P. J., Bracken, S. Miller and Sullivan, JJ., concur.